Case 7:20-cv-06342 Document 1-1 Filed 08/12/20 Page 1 of 10




                                     664))
          EXHIBIT
(Page 27 of    47],
                       Case 7:20-cv-06342 Document 1-1 Filed 08/12/20 Page 2 of 10



              !oc.                                                                                                           IIIDEX   lr0.   530s31:o?D
   lryscEF            I'w!.   r
                                                                                                              RSCEIyED NySCEFT OZIZT lz1zo




                ${JFNEMC COUItl- QF Tftfg SI.ATE Of NEiY YORK
                CO L'NTY OF W'TSTC I.'ESTER
                                                                                                 rrrdcxNa.:      53063lfud"
                                                                                                 tratc Furchare at          u$?zaza
                      vxtotNlA fl$_Ly,                                                           P   lnintiff{s) designatcs
                                                                                                 wesr{FiESTSR


                                  - aglirrsi -                                                  fira    hasis af ve*uc is
                                                                                                Plailrtiffs l(*idcncc
                      THgTJX COMiIAN{0S, }NC. irrxl }IOM$QOO'DS, tNC,,                          (CPLR gss3(a)

                                                 Dafetdan$,
                                                                                                suMMoNS WJ'I'H NOTtcg

                                                                                                Plirintif{s} reside $
                                                                                                l8 Lrurgl Flace
                                                                                                Erutchcltcr^,    Nl'    I   0t0g

               To thc ab*vs uunrd Dcfcnrlanr:

                         Yot]i'I hocby sttntmortcd ro nrtsrvcr ilrc conrplaint in rhis sction
                                                                                                  antt lo scrvc a cq:y oflouf
               answer, oT, lflltc.qo-rn'pl,tinl is not served lvittr rurnrnoris,
                                                                             ; *il; ;;i;;
               Attorncy(s) within 20 days aficr lhe servics of rhis lunullons,
                                                                                                  offi"oonar, on rhr Flninrilrs
                                                                                    cxclusivc of tlrc'dhyof senricc (or rvirhin
               <lays afrer thp ssrvicc is contphnc if thie                                                                       l0
                                                             surnilonr is n'at pcrsonnlly dclivar.ed to you wltlrhr t1* g&tc
                                                    &irure   tonppen'"'nniot',j;;teffi'*';iililtl"n                          ol'
               HilJ:ii:li**:nT,il#l'r                                                                        neai,iir   i*,   r,yaoruurr

               Datcd: Nru, York. NY
                         l:ebruary 27,2iBg




                                                                            NawYork,Ny l00lg
                                                                            (21?i 48t;05c9
              lls&nd*rrrs!        Adrlrcss:
              TJX Canrpaniw, ins.: ??0Gochinrare Rond, Frnnringham,
                                                                         MA.0li0l
              HoorcGoods, lnc.: c/o C'1" Corponrion Sysrinr. ar r-Itxny,
                                                                         Si, f*i ifioOS


              Natica: The aonfi'e vf tlu ot;lirn rir pcrsonnl irrjarics
                      ?he reliclwughr S. csnlperrsttory danirgcs




                                                                    1of8
(Page 28 of    47)
                      Case 7:20-cv-06342 Document 1-1 Filed 08/12/20 Page 3 of 10


                                                                                                                   lNDtl( l{o.   5306311020
   NYSCEF DOC"       $0. I                                                                             RECEIVSD MTSCEF: oA/2't lzg2o




               SUPREME COURT OF THE STATE OF N6W YORK
               CCIUNTYCIFWES?CHESTER,



                 VIRGTNI,AKELLY,

                                           Plointlfii,                                        radexNo.     d7a&            laaA.o
                             .agaiast
                                                                                              YnRrflEp coMf&Art{T
                 TIIE TIJ( COMPAIIIIES, INC. srd HOI\,(EOOODS,
                 INC.,

                                          Delendants.




                         Plsistiff, by hcr artorney MICIIAEL IL EIDMAN, rs nnd for hcr Yerificd
                                                                                                Complainr,
              allegcs lhc following:

                       Iqrf.            That at tha timc of thc comrficnccmcnt       tfthis   action, plaintiff   viRGtNiA
              KELLYwas r rcsidcntof t}cTo*n of Eartchestcr, county of wwtchastcr and
                                                                                     $tatc of New

              York.

                       fiecoad*         That    *   all timcs hcrcinaftcr mcnlioned, upon infornation ald         hlicf,
              dcftndant    tI{E T.I){ COh{fAilIES, INC. (hereineficr ,TJX'), uns          and stilt is a doqpstic

              corporetion organizsd undorrnd Fur8rEnt to the laws of            tle $tate of Ncw york.
                       llhttL           T?rat   arall times hercinascr mentioned, upon inforrnation and bclief,

              dcfcndnntT.IJ(rffis ald still is      a   forcigp carporation duly iiccnscd to do businss in rhc srerc       of
              NcwYork

                       Fourtlu          Thai at sll timcs her"inaRcr mcntloncd, upon information and bclic{,

              dcfendantTtX wss 8nd still is s forcign corporation doing business in the Statc ofNcw york.

                                                                       2




                                                                    2ofB
(Page 29 of   47)    Case 7:20-cv-06342 Document 1-1 Filed 08/12/20 Page 4 of 10


                                                                                                                rMDB( NO. 510€!/2!2U
   rrYsCEF DOC-     ilo,   1
                                                                                                      RECBIVSD t{Y$CEFr 02t27   /202r




                           Fifih'           Thct at all iimes hcrcinsftErmctrti$nud! upon information arrd bcliEf,

               defandant TJX was Bnd         still is doing   busincss undcr a* arsumed nsmc as HOMEOOODS, INC.

               (heieinaft* "HOMEGOODS'.)
               *-***;llirdr --' '*' 'flfiGi ill        friiiciTsrilnaffst mcntioned, upon i$formerion urd bclicf,

               dsfcrdant HOMEcoCIF$ uas ald still is a dsme$lic corporaricn organizcd trsder and
                                                                                                 Fursuast
              to &c   lnnr of ths   State   afNc$' YsrlL

                           Sevenlh.,    That at all times hereinaftcr mcntionc{ upon infomrallon and           bclic{
              dsfmdant HoMgGooDS wss md sdll ie n foreign corpontionduly liccnscd ta do
                                                                                        busincs*                         ir
              thc $ma      ofNew York.

                           Etght&       Thst al all tims.$ tcrcinaftermcntioncd, upon information nnd belief,

              dcfdndsnt HOMEGOOtrS wls rnd                $ill   ic a forcign corporrtian doing busincss in the $tatc   af
              NcwYsrk.

                       Ntnth.           That at all timcs hsraiorfter msnlionc4 upon information and bclici,

              &fcndnnt T.IX ovrncd      a   ocrtain pattcl of real propaty, urd tho buildiag{s} ar1d appurtmanccs

              lbcrcto, known by tha shcct eddrcss af 861 Pclhem Padarray, in lhe Tonn of pclhan, County
                                                                                                                         of
              wcstcbcflcf erd$tats sf NewYsslc

                       Tcath,          That at alt times hcrEinafler mcntion${         upn infon*atio*    nnd bclicf,

              dcfendant?JX operaicd a sc*Ein parccl of rcal prroperty, *ud thc buitding{s} and appulcnances

              lhcrcto, known by &c twctaddrcss of Sf              l Feliram Parkwan   in ii,r Town cfpclbam, Ccunty      of
              Wcstafrp*tcr and $tgte of      Nc* Ynrlr,
                       El*enth'        Thst at slt timer hureinafter mentioned, ugor infonnation and bslicf,

              dcfadurtTJX csntmllcd           n ccrain percel of rcal FmpcrtI, and th* building(s) aud Bppwtcnf,nc$



                                                                        3




                                                                     3('t8
(Page 30 of    47)   Case 7:20-cv-06342 Document 1-1 Filed 08/12/20 Page 5 of 10


                                                                                                           rNDE( !!O. 53061/?0?o
  tfyScEF bOC. NO. r                                                                                nEcErvED lfY&C€Fr A212x 12020




               thcrcta, known by frc srect addrcss uf 861 Pslhs{r lnrkway, iu the Tawn ofpelhanr, County                 of
               Westohcstcr and Stats of New York..

                      fuylh'        . That rt all timcs hctcinaRer rnentioned" upon information ssd bclicf,

                                                                  proFrrty, aad   rlc building(s)   snd appurtcnences

              thcreto, krovm by dre stcct addrcss of 861   Pdlan Frrkuay, in t]rc Town of pelhan,           Couriry      of
               Westchcslerand Statc ofNcw York.

                      Tkt"rtceilh    Thet at all timqr hcrslna$cr msrtloncd, upon information and          blicf,
              dsfelldailTfX maintalneda certri* pnrcel ofrcal prcperty, srrd        tha building(s) and

              spplrrtcnmcca lhcrclo, ksowu lry tlre slreet arldress of 8d1 Pclhrra Parlcway" in the Town        sf
              Pelham, County of Westchestcrsnd Btate ofNsw           ysrlr
                      fau$eenth     Tlr8t al all timcs hcrcinafforrnontioncd, upol iuforrartion sftd bslie{,

              ddcldast TJX opcratad otd contollcd      e stDrc   kao*n ts HOMIGCODS, Iocated st &c lscct

              add$ss of 8dl Poiham Par*rray, in lhc Tosla of pclham, Couoty pf Wsstchcrler and $tste                of
              NswYorlr.

                     Fifuiilh.      Tbat at all timcs hcreinaffcr rncntioncd, lhs aforcnrcdioned $oru rrar opcn

              to *re general puhlic, including &e   plainrif htteul VIRCIMA KELLY.

                     rf,trtce4t&"   That   tt all timcs bcrsinaficrmcntioacd      upon infarmation and bolief,

              dcfcndaut HOMEOOOD$ cwned a ccttain pattcl             ofrtal propcrty,   and thc building{s} and

              tppllrtcnBrc!$ *wrclo, known by thc $trcctaddrlss of 861 Pclham Prrkwey, in ihsTorvnof

              Fclhffu, Cowrty af Wcstchsster snd $rats ofbfcw York.

                     $aw$eeqth' Thar ar all timcs hereiruffer mentioncd, upon lnformatloa             and belicf,

              dcfcndant HOMEGOODS cperaled a ccrtainparccl ofreal F olrcrty, arrd tho buitding{s) and


                                                                 4




                                                            4ofg
(Page 31 of      47)      Case 7:20-cv-06342 Document 1-1 Filed 08/12/20 Page 6 of 10


                                                                                                                      rNsSx No. 51ti3/2820
   NYSCET UOC.         ilo. r                                                                                RECEJVED    IIISCSF: 02127 l2}zo




                 sppurtcsanct3 thsrcts, kncwn by thc sue* addrcss of *61 Fclhao parkxan in the
                                                                                               Town                       af
                 FclharU County of Wcstchester and Statc of N*w                  yo*.
                             Elghtcenh. ?hat       at sll dmcs hereinsfier mentioncd, upon iuformation and b4ie{,

      -   '   '--*dcfcndadt't{cMscobD$ baiitrdued i"u.ruin prrcit
                                                                                                                                   *
                                                                  of rcrl pmperty, and rhc buildine{s) B$*

                 spFuttcuanses tlerct6' known by the srrectaddrcss of 861 Peltram                 Prkway, in thc Tounr of
                 Pclham, County of Wcschester and $tatc                  ofNnr yo*,
                             Ninetfenth,, That fit all timrs hcreinaflermcntioncd upon informatioa aa6 balie{,

                 defendant HOMSCOODS mrnagcd                   t   censin puccl of rcal propcrty, and lhc building(s) and

                 apputcnancc$ thcreto, krovm by the Cteet add:ees of g6l ?clhair parkway,                                 qf
                                                                                          in the Town
                 Pclhun, County of tfcstchcster and Statc sf Ncyr yorla

          '                I\ryentiatL     That at sll timos hcreinnffcr mcnticncd, upou irformrtion and bclic{

                dcfgtrdant HOMSC€ODS mainnined                     r   ccrlain parcot of rcol propcrty. and ths buitding(s) and

                apFurt"nancEs      tfurtto, kuorltB by   rhc   tbtct rddnsr of 86t Fclbm Parlarny, in thc Tow6 of
                Pclham, Coxnry cf Westehcst€r and Stntc ofNcw                    yo*,
                           TlrewJ{Fr+t- Tlat qtl timar hcreiusser menlioncd, it was tle duty ofthe defcnda$t
                                                                                                             Ttx,
                by   i*   officers, dircctors and cmplcyecs, lo owfi, roainrain, mimge errd sontrol thc

                nforcmgntio&d storc, ln      o   rcrsonabtry safe mannor and in mmplinnoc with gcner*l indusry

                standards, ftcc of hszads urd imprdimeng wbi*h would cndrngerthc rafory xnd                              gf
                                                                                            wclfere
                thox gsons       and curtornrrs    laudrlly abolt         the prcmises.



                           fupBir,$csnd'           That upon information nnd belic[,           rt ail rim* hlrcinaffcr
                m:ntioncd, defcfdant HOMEGOODS oHrncd, oprruted, rsaragod, rupcrvieEd and/or controllsd                            r
                rcrail storc which eold goodr lo thc gencral publia, locarcd at 861 Pctham prrkway, in tha               Tor+,rr

                                                                             5




                                                                          Sofa
(Page 32 of       47)    Case 7:20-cv-06342 Document 1-1 Filed 08/12/20 Page 7 of 10


                                                                                                                   rf{DEX       $O. 53063/2020
   l{YscEF DOC. NO" 1
                                                                                                          aEcEr1r'ED IfYSCEF: A? /21     /2s2a




                  ofPelhan, County of r#cstchestcr and State of Ncr+ Yorlq which uas opan to the gcnerat public,

                  including the plqintiff hcrch, VIRCINIA KELLY.

                              Twer.tvlhird" That all:imes lrercirtafrer man*oncd, it rvas the duty of thc dcfcndant

         '   -   *goMgGooDg; brirsdfiEffi,?irdcibii anfJmployix, io anm, ro"intain,
                                                                                    hanage strd conbol

                  the afrrcmcndoncd sfort, in a reasonebly safc            msmir and in compliencc wi& gcnernl indrsry
                  standstds, fi'cc      ofhrzardr and impcdirncnts which would eudrngcr tho srfcty ard wulftrc of

                  those persons        {nd customers laufirlly ahcur the prcmises.

                              fuen4v'fourth           Tfuat   atall times hercinaftEr mentidnnd, in thc aforsncntioncd

                 storr, tonards tha rcar of lhc arore and within an aisle         th* wa* opcn to shoppus, thcrt      rrygc e   low
                 and cmEy dlsplny plasomr,           whicl stood ro      mone than a fcw inchcg rsove thc   golr,d.
                              fuenlv{rfih,     Thar on or sho$    Apil zl,zall,at     appmximatcly 3:10 pm,,ptairtifr.

                 vlRolNIA KEttY              was a sustomerat tha dcfcndaats, aforcmcntioned sbro.

                              I\qen*sttth rbnt      at tbc aforurmntioned timc and placc, while shoppingat &e

                 aforcmcntioned slore snd aftet spe*king lfl         I   3torc aalcs rcptcsrotativq plainriffturncd and bcgur

                 to ualk in a        cucftl rnd prudcnt manner    toqisrds &c ftont of the   sto*, wher   shc uas glused to

                 rip    and   fall   over thp aforcrncntioncd dirplay platform, tanding violcatly o*to sald plstfunn.

                          TkqntP.s1'J#lrr**              That &e *fo"remcntionsd inEidcnt was cs$cd solcty by reason

                 of thc negligcncc of thc dcfcndurls in their ownorsirlp, opcration, contol, desigrr, constpction,

                 mnnagemcnt andlor maintcnrncc cf lhe aforanantiouEd store, aislcs and diqplayr, snd
                                                                                                     without
                 anyncgligcncc on thc part cf dn plaintiffconributing thcrcto.

                          Tre*ntv-st'']hth.    '     Thst solely rs a resutt of rhc foregoing    plaintlffylRfttNlA
                 KELTY sust&incd ssrious and catastrcphic personel rniuries. includiag but not timitd to injruies


                                                                           6




                                                                         6ofB
(Page 33   of   47l,
                       Case 7:20-cv-06342 Document 1-1 Filed 08/12/20 Page 8 of 10


                                                                                                        r{p8x No. 53063/?020
   lryscBF DOC. NO.      I                                                                      REcEIVfiD !$fSCEFT oZ/21 /2D20




                 to hcr riSht knce Hnd cel'vical spiuc, has expcrienced and rvill
                                                                                  colltinus to cxpericrcc grant
                physicnl and meirHl suffcring and distresS, has been
                                                                     deprivcd fism attending to her usuot and

                customary dbily rctivities, incuged cxp€ffiss for the
                                                                      care and 11earrncnt 0f her injuries and

                sustained a loss of incon'tc.
                                              .   _.***-**_--
                        Twentv'nlath. Thnt tlre *inrnga* $$Iaincd herein by thc plgintiffexcsed
                                                                                                the 1$ncrruy
                juri*dictiort of sllinferior courls that wsuld'orherwisc
                                                                         havc jurisdicti$n sfthi! sction.

                        w'IoREFsR"E, praintispray fur judgrnent igrinst        trrc defcrrdanrs, awarding

                comFensatol? datxges in an amsunt to be delernrintd
                                                                    by n jury at the rrial of this action,
                togcthcr whh the costs and disb$rsemcnts ofthis acrion

                Dntsd: Nery York, NY
                       Fcbnnry 27.,?AZ0



                                                                      Youfs, etc",




                                                                     Attorhaylor     Plpintif
                                                                     3 Culumbus Circle, lS'h Floor
                                                                     l'lew York,   NY l00lg
                                                                     (212) 489-0500




                                                                7




                                                             ?cfg
(Page 34 of    47\      Case 7:20-cv-06342 Document 1-1 Filed 08/12/20 Page 9 of 10


                                                                                                                  rNoEx No. 53063/2020
 ll:scEP Doc. NO.         I                                                                             HECETVEn HY$CEFs O2/27 l2o2O




              S:I'ATS CFNEW            YORK     }
                                               ]ss.:
              coulfrysrNEw                Y0RK )

                         X,   the u                                                                   couns af New York

              S.tatc,   *nd affirutr tlre follcrvingu.ud€r ptwlti{$ of perjury pu*usnt to CP,LR $ ti06:

                         I am the anorncy af record      fortheplalrtlff, I have   rsnd tfte annenscd   COWL&IN'1,
              knorv the contcnts thewof'lud tht sE ns arc $$c rc mylnowledge,               *cept     tllose malters rhcrein

              whieh are $tattrd to be Allaged otr information and belie{,.and al to rhosc marrers I bcliavc them               o
              be   true. My belicf,as to $ose mater$ themhr not srnted upan knowlcdgc, i*.basnd upon th*

              cotltsnts of rny filc and information furtrishod by pluirrtif(s),

                        tlrc    reo.lon I ntaks ihis affrdrwit inslead"cf,plainriff isplnlntiffresldrs'urrtsidc rlrc cour:ty

              .wherc I mnintain my office.


              Dated: New Yo*, NY
                     Fcbruary 2?,7gZg




                                                                                                 K,




                                                                       r



                                                                    SofB
(Page 35 of   47r,   Case 7:20-cv-06342 Document 1-1 Filed 08/12/20 Page 10 of 10



                                                   MICTTAEL           IL EII}IIfTAN


        Index   No.    53063     Year   ?CI20

        SUFREME COURT 05 THE STATE CF NEW YORK
        CCILINTY OF WETCISSTER

         VIRGIMA KELLY"

                                   Flaintffi
                                                    - against         *
         ?HE TJX COlvlPANlE$, INC. snd HOMEGOODS, INC.,

                                   Defendanle"




                               SAMMONS end VEMFIEU COMPLAINT




                                           fiTTCTIAEL K. EIDMAN
                                                       Attomeyat Law
                                                  An   orn ey   tar   P I a i n t if{s)
                                               3 Columbus Circlt, 150 Floor
                                                New York, Ncw York 10019
                                                     '2r2.489.0J00
